Citation Nr: 1418156	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-44 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, and dissociative amnesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to October 2003, including for a period of time in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denying a petition to reopen a previously denied claim for service connection for PTSD. Whereas a Board videoconference hearing was scheduled for January 2012, the Veteran did not appear on the scheduled date nor request rescheduling, and therefore his prior hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2013). 

In light of the Veteran's continuing assertions, upon reopening of the claim for service connection for PTSD, the Board will recharacterized the reopened claim as involving a request for disability compensation for any generalized acquired psychiatric disorder, including PTSD. See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder).

Recently, as the Veteran's electronic database compliments to the paper claims file reflect ("Virtual VA" as well as Veterans Benefits Management System (VBMS)),         he undertook to file a timely Notice of Disagreement (NOD) with a January 2013 RO rating decision denying a petition to reopen a claim for entitlement to service connection for dissociative amnesia (claimed as memory loss). Ordinarily the next proper course of action would be RO issuance of a Statement of the Case (SOC), continuing the appellate process. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). This notwithstanding, however, as the Board is reopening on the merits and then remanding a claim for any generalized psychiatric disability, the additional issue of service connection for dissociative amnesia is inherently a component of the reopened claim being remanded, and therefore, may fairly be considered as part and parcel of the claim already on appeal for any acquired psychiatric disorder. 

(Further noted is that whereas the RO recognized several previously denied issues as the subject of the Veteran's NOD, amounting to 14 new contested claims, the Board clarifies that one issue formally decided by the RO's January 2013 rating decision comprised the petition to reopen service connection for dissociative amnesia, and thus, that is the only newly contested issue in question.)                         

The issue of the reopened claim for service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By rating decision of January 2008, the RO denied the Veteran's original claim for service connection for PTSD. The Veteran did not appeal therefrom.

2. Since issuance of that rating decision, there has been obtained the Veteran's December 2009 written account of an in-service stressor in furtherance of service connection for PTSD involving a hostile confrontation with enemy forces in Iraq, which is consistent with his military occupational specialty as an infantryman, and therefore accepted as conclusive indication of an in-service stressor associated with participation in combat. This verified stressor provides additional evidence which relates to an unestablished fact necessary to substantiate the previously denied claim.   


CONCLUSIONS OF LAW

1. The January 2008 rating decision which denied the Veteran's petition to reopen service connection for PTSD became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2013).
2. New and material evidence has been received to reopen the Veteran's previously denied claim of service connection for PTSD. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for PTSD; the appeal to this extent is granted. 


REMAND

The reopened claim for service connection for PTSD now must be considered             de novo on the merits.  Moreover, as indicated, the Board is recharacterizing this claim as one for entitlement to service connection for any generalized acquired psychiatric disorder, to specifically include PTSD, and more recently claimed dissociative amnesia (regarding which the Veteran apparently experienced an episode of while in service, though subsequent mental health evaluators have not found any recurrence of the same post-service). Clemons, supra. 

The Board finds it necessary at this point to request obtaining treatment records of the Veteran's 2005 private hospitalization for depression, dated within two years of service discharge, reference to which was made in the report of a February 2010 VA Compensation and Pension examination for psychological evaluation.  

A supplemental opinion should also be obtained from the February 2010 VA examiner addressing the post-service medical history of depression, and whether this additional diagnosed mental health condition has any causal connection to           the Veteran's active military service.  




Accordingly, this claim is REMANDED for the following action:

1. Contact the Veteran and request that he complete a  VA Form 21-4142, Authorization and Consent to Release of Medical Information, regarding private hospitalization for depression in 2005, at the L.C. hospital. Then attempt to obtain corresponding medical records based on his response. Provided that the search for any identified records are unsuccessful, then notify the Veteran and his representative of this in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e) .

2. Obtain the Veteran's VA outpatient treatment records dated since October 2010. Then associate all records obtained with the Veteran's claims file, or otherwise   with the "Virtual VA" electronic file. 

3. Then return the claims folder to the VA examiner    who conducted the VA mental health examination of    February 2010 and request a supplemental opinion.                All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should initially note review of all recent and remote clinical history indicating treatment for depression. Then opine as to whether the Veteran's diagnosed depression at least as likely as not (50 percent or greater probability) is due to an incident of                         the Veteran's military service, or otherwise had its incurrence therein (or if involving an active psychosis, within one-year therefrom). Please further provide an updated assessment upon review of all new pertinent evidence of record as to whether a clinical diagnosis            of PTSD (or lack thereof) is appropriate.  
Provided that the February 2010 examiner is not available, or is no longer employed by VA, schedule           the Veteran for an examination by an examiner who          has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

4. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268   (1998).

5. Thereafter, readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to         the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.               §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


